DETAILED ACTION
This action is in response to Application No. 17/427,036 originally filed 07/29/2021. The amendment presented on 07/13/2022 which provides amendments to claim 9 is hereby acknowledged. Currently Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 101
The claims were previously rejected because the claimed subject matter was directed to non-statutory subject matter. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “a moving image” however it is unclear if this is the same moving image or different. The Office recommends changing “a” to “the” if this is referring to same moving image.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “wherein the display unit displays a moving image at the frame rate”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. U.S. Patent Application Publication No. 2010/0103077 A1 hereinafter Sugiyama in view of Kim et al. U.S. Patent Application Publication No. 2015/0130823 A1 hereinafter Kim.

Consider Claim 1:
	Sugiyama discloses a head-mounted display comprising: (Sugiyama, See Abstract.)
	a frame rate information acquisition unit configured to acquire information relating to a frame rate given to data of a moving image to be displayed; (Sugiyama, [0334-0335], [0025], [0040-0046], [0494], [0029], “As an embodiment, the image quality setting unit includes a frame rate setting unit which causes one of the left-eye image output unit and the right-eye image output unit to output an image having a first frame rate, and which causes the other to output an image having a second frame rate smaller than the first frame rate, the one of the left-eye image output unit and the right-eye image output unit corresponding to a side for which the first scan angle is set, and the other corresponding to a side for which the second scan angle is set. With this configuration, it is possible to improve the virtual frame rate of the image visually recognized by the user, by displaying an image having a narrow view angle at a high frame rate.”)
	Sugiyama teaches adjusting a luminance of the display however does not appear to specify that a luminance adjustment unit configured to determine a parameter that determines display luminance according to the frame rate; and a display unit configured to display the moving image at display luminance based on the parameter.
	Kim however teaches it was a technique known in the art to recognize a moving picture and adjust the brightness based on the current frame rate. (Kim, [0080]) Thus Kim teaches to have a luminance adjustment unit configured to determine a parameter that determines display luminance according to the frame rate; and a display unit configured to display the moving image at display luminance based on the parameter. (Kim, [0090], “The image compensation logic 230B determines a compensation level of the input image IMI according to the determined frame rate FRD and compensates the input image IMI according to the compensation level. The image compensation logic 230B may also determine the compensation level for the input image IMI according to the illumination information LSS and the image characteristic information CHS. The compensated image IMC generated by the image compensation logic 230B is transmitted to and displayed on the display device 30.”)
	Therefore it would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide brightness/luminance modification based on the frame rate of an image as this was a known technique in view of Kim and would have been used for the purpose of the frame rate is changed according to content (e.g., a type of data) displayed on a display device, so that power consumption is reduced and the deterioration of the picture quality caused by the change of the frame rate is inhibited/prevented. (Kim, [0119])
Consider Claim 2:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the display unit displays a moving image at the frame rate.
Consider Claim 3:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the frame rate information acquisition unit acquires a category of content that is represented by the moving image, and identifies a frame rate associated with the category. (Sugiyama, [0476], “In addition, the image analysis unit 801b determines the content (genre) of the original image such as sports and movies, from the metadata appended to the original image. FIG. 52 illustrates the metadata appended to the original image in the present embodiment. When the metadata in FIG. 52 is assigned, the image analysis unit 801b determines the genre of the original image as "music".”)
Consider Claim 4:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the frame rate information acquisition unit reads out metadata that is appended to the data of the moving image, to thereby acquire the frame rate. (Sugiyama, [0476], “In addition, the image analysis unit 801b determines the content (genre) of the original image such as sports and movies, from the metadata appended to the original image. FIG. 52 illustrates the metadata appended to the original image in the present embodiment. When the metadata in FIG. 52 is assigned, the image analysis unit 801b determines the genre of the original image as "music".”)
Consider Claim 5:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the display unit adjusts luminance of a backlight of a liquid crystal display on a basis of the parameter. (Kim, [0080], “As described herein, a different compensation level is used depending on a frame rate according to some embodiments of present inventive concepts, so that degradation of picture quality caused by frame rate change can be reduced/prevented. In addition, the SoC 10 changes the brightness and color of an image according to the frame rate change to compensate for luminance and chroma changes that may occur in the display panel 32 (e.g., OLED panel) when a frame rate changes, thereby inhibiting/preventing the picture quality from decreasing.”)
Consider Claim 6:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the display unit converts luminance represented by pixels of the moving image, on a basis of the parameter, and then displays the moving image. (Kim, [0090], “The image compensation logic 230B determines a compensation level of the input image IMI according to the determined frame rate FRD and compensates the input image IMI according to the compensation level. The image compensation logic 230B may also determine the compensation level for the input image IMI according to the illumination information LSS and the image characteristic information CHS. The compensated image IMC generated by the image compensation logic 230B is transmitted to and displayed on the display device 30.”)
Consider Claim 7:
	Sugiyama in view of Kim disclose the head-mounted display according to claim 1, wherein the display unit adjusts an area of a display region on a display panel according to the frame rate, and then displays the moving image. (Kim, [0090], “The image compensation logic 230B determines a compensation level of the input image IMI according to the determined frame rate FRD and compensates the input image IMI according to the compensation level. The image compensation logic 230B may also determine the compensation level for the input image IMI according to the illumination information LSS and the image characteristic information CHS. The compensated image IMC generated by the image compensation logic 230B is transmitted to and displayed on the display device 30.”)
Consider Claim 8:
	Sugiyama discloses a image displaying method by a head-mounted display, comprising: (Sugiyama, See Abstract.)
	acquiring information relating to a frame rate given to data of a moving image to be displayed; (Sugiyama, [0334-0335], [0025], [0040-0046], [0494], [0029], “As an embodiment, the image quality setting unit includes a frame rate setting unit which causes one of the left-eye image output unit and the right-eye image output unit to output an image having a first frame rate, and which causes the other to output an image having a second frame rate smaller than the first frame rate, the one of the left-eye image output unit and the right-eye image output unit corresponding to a side for which the first scan angle is set, and the other corresponding to a side for which the second scan angle is set. With this configuration, it is possible to improve the virtual frame rate of the image visually recognized by the user, by displaying an image having a narrow view angle at a high frame rate.”)
	Sugiyama teaches adjusting a luminance of the display however does not appear to specify determining a parameter that determines display luminance according to the frame rate; and displaying the moving image at display luminance based on the parameter. 
	Kim however teaches it was a technique known in the art to recognize a moving picture and adjust the brightness based on the current frame rate. (Kim, [0080]) Thus Kim teaches determining a parameter that determines display luminance according to the frame rate; and displaying the moving image at display luminance based on the parameter. (Kim, [0090], “The image compensation logic 230B determines a compensation level of the input image IMI according to the determined frame rate FRD and compensates the input image IMI according to the compensation level. The image compensation logic 230B may also determine the compensation level for the input image IMI according to the illumination information LSS and the image characteristic information CHS. The compensated image IMC generated by the image compensation logic 230B is transmitted to and displayed on the display device 30.”)
	Therefore it would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide brightness/luminance modification based on the frame rate of an image as this was a known technique in view of Kim and would have been used for the purpose of the frame rate is changed according to content (e.g., a type of data) displayed on a display device, so that power consumption is reduced and the deterioration of the picture quality caused by the change of the frame rate is inhibited/prevented. (Kim, [0119])

Consider Claim 9:
	Sugiyama discloses a non-transitory computer-readable medium having stored thereon a computer program for a computer, comprising: (Sugiyama, See Abstract.)
	by a frame rate information acquisition unit, acquiring information relating to a frame rate given to data of a moving image to be displayed. (Sugiyama, [0334-0335], [0025], [0040-0046], [0494], [0029], “As an embodiment, the image quality setting unit includes a frame rate setting unit which causes one of the left-eye image output unit and the right-eye image output unit to output an image having a first frame rate, and which causes the other to output an image having a second frame rate smaller than the first frame rate, the one of the left-eye image output unit and the right-eye image output unit corresponding to a side for which the first scan angle is set, and the other corresponding to a side for which the second scan angle is set. With this configuration, it is possible to improve the virtual frame rate of the image visually recognized by the user, by displaying an image having a narrow view angle at a high frame rate.”)
	Sugiyama teaches adjusting a luminance of the display however does not appear to specify by a luminance adjustment unit, determining a parameter that determines display luminance according to the frame rate; and by a display unit, displaying the moving image at display luminance based on the parameter.
	Kim however teaches it was a technique known in the art to recognize a moving picture and adjust the brightness based on the current frame rate. (Kim, [0080]) Thus Kim teaches determining a parameter that determines display luminance according to the frame rate; and by a display unit, displaying the moving image at display luminance based on the parameter. (Kim, [0090], “The image compensation logic 230B determines a compensation level of the input image IMI according to the determined frame rate FRD and compensates the input image IMI according to the compensation level. The image compensation logic 230B may also determine the compensation level for the input image IMI according to the illumination information LSS and the image characteristic information CHS. The compensated image IMC generated by the image compensation logic 230B is transmitted to and displayed on the display device 30.”)
	Therefore it would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide brightness/luminance modification based on the frame rate of an image as this was a known technique in view of Kim and would have been used for the purpose of the frame rate is changed according to content (e.g., a type of data) displayed on a display device, so that power consumption is reduced and the deterioration of the picture quality caused by the change of the frame rate is inhibited/prevented. (Kim, [0119])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626